Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/01/2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jonathan Doloff (Reg. No.63,521) on 07/23/2022.
The claims has been amended as follows: 
1. (Currently amended) An image processing apparatus comprising:
one or more memories storing instructions; and
one or more processors which execute the instructions:
the one or more processors perform the following operations:
first operation (i): obtaining color measurement values of a plurality of images including at least first color images and second color images and generating first correction data, the first color images being formed using a first color recording material without using a color recording material other than the first color recording material, wherein the first color images are formed with different amounts of the first color recording material, and the second color images being formed using a second color recording material which is different from the first color recording material without using a color recording material other than the second color recording material, wherein the second color images are formed with different amounts of the second color recording material, the plurality of images not including a color image formed by superposition of a plurality of color recording materials; and 
second operation (ii): obtaining color measurement values of a plurality of multi-color images and generating second correction data, at least two of the plurality of multi-color images being formed using a plurality of color recording materials, and at least one of the plurality of multi-color images being a chromatic color image,
wherein based on a user’s first instruction, the first operation (i) is performed without the second operation (ii) being performed, and, based on a user’s second instruction, the first operation (i) and the second operation (ii) are performed. 
2. (Currently amended) The image processing apparatus according to claim 1, wherein, based on a user’s third instruction, the second operation (ii) is performed without the first operation (i) being performed.
3. (Currently amended) The image processing apparatus according to claim 1, wherein based on the user’s second instruction, after the first operation (i) has been performed, the second operation (ii) is performed without a further instruction being received from a user.
4. (Previously presented) The image processing apparatus according to claim 1, further comprising a display device, 
wherein the user’s first instruction and the user’s second instruction are received via a screen displayed by the display device.
5. (Previously presented) The image processing apparatus according to claim 1, wherein the first color recording material is a cyan color recording material, and the second color recording material is a magenta color recording material.

6. (Previously presented) The image processing apparatus according to claim 1, wherein the plurality of color recording materials is at least two of a cyan color recording material, a magenta color recording material, and a yellow color recording material.

7. (Previously presented) The image processing apparatus according to claim 1, wherein the at least one of the plurality of multi-color images is an image formed by superposition of toners of a plurality of colors.
8. (Currently amended) The image processing apparatus according to claim 1, wherein the second operation (ii) is performed using the correction data generated by the first operation (i).
9. (Previously presented) An image processing method comprising:
performing color measurements of a plurality of images including at least first color images and second color images and generating monochromatic correction data based on a user’s first instruction, the first color images being formed using a first color recording material without using a color recording material other than the first color recording material, wherein the first color
images are formed with different amounts of the first color recording material and the second color images being formed using a second color recording material which is different from the first color recording material without using a color recording material other than the second color recording material, wherein the second color images are formed with different amounts of the second color recording material, the plurality of images not including a color image formed by superposition of a plurality of color recording materials; and 
performing the color measurements of the plurality of images including at least the first color images and the second color images, generating the monochromatic correction data and performing color measurements of a plurality of multi-color images and generating multi-color correction data based on a user’s second instruction, at least two of the plurality of multi-color images being formed using a plurality of color recording materials, at least one multi-color image of the plurality of multi-color images being a chromatic color image.
10. (Previously presented) The method according to claim 9, further comprising performing the color measurements of the plurality of images including at least the first color images and the second color images, generating the monochromatic correction data and performing color measurements of a plurality of multi-color images and generating multi-color correction data based on a user’s third instruction.
11. (Previously presented) The method according to claim 9, wherein based on the user’s second instruction, after the performing of the color measurements of the plurality of images including at least first color images and second color images and the generating of the monochromatic correction data based on the user’s first instruction, the performing of the color measurements of the plurality of images including at least the first color images and the second color images, the generating of the monochromatic correction data and the performing of the color measurements of the plurality of multi-color images and the generating multi-color correction data based on the user’s second instruction are performed without receiving a further instruction from a user.
12. (Previously presented) The method according to claim 9, further comprising receiving the user’s first instruction and the user’s second instruction via a screen displayed by a display device. 

13. (Previously presented) The method according to claim 9, wherein the first color recording material is a cyan color recording material, and the second color recording material is a magenta color recording material.

14. (Previously presented) The method according to claim 9, wherein the plurality of color recording materials is at least two of a cyan color recording material, a magenta color recording material, and a yellow color recording material.
15. (Previously presented) The method according to claim 9, wherein the at least two of the plurality of multi-color images are images formed by superposition of toners of a plurality of colors.

16. (Previously presented) The method according to claim 9, wherein the performing of the color measurements of the plurality of images including at least the first color images and the second color images, the generating of the monochromatic correction data and the performing of the color measurements of the plurality of multi-color images and the generating multi-color correction data based on the user’s second instruction are performed using the monochromatic correction data generated by the performing of the color measurements of the plurality of images including at least first color images and second color images and the generating of the monochromatic correction data based on the user’s first instruction.

17. (Previously presented) A non-transitory computer-readable storage medium storing a program that causes a computer to execute an image processing method, the image processing method comprising:
performing color measurements of a plurality of images including at least first color images and second color images and generating monochromatic correction data based on a user’s first instruction, the first color images being formed using a first color recording material without using a color recording material other than the first color recording material, wherein the first color
images are formed with different amounts of the first color recording material and the second color images being formed using a second color recording material which is different from the first color recording material without using a color recording material other than the second color recording material, wherein the second color images are formed with different amounts of the second color recording material, the plurality of images not including a color image formed by superposition of a plurality of color recording materials; and 
performing the color measurements of the plurality of images including at least the first color images and the second color images, generating the monochromatic correction data and performing color measurements of a plurality of multi-color images and generating multi-color correction data based on a user’s second instruction, at least two of the plurality of multi-color images being formed using a plurality of color recording materials, at least one multi-color image of the plurality of multi-color images being a chromatic color image.

18. (Previously presented) The image processing apparatus according to claim 1, wherein the one or more processors further cause the image processing apparatus to receive the user’s second instruction but not receive the user’s first instruction until a predetermined time elapses from a time when the image processing apparatus is turned on.

19. (Previously presented) The image processing apparatus according to claim 1, wherein the one or more processors further cause the image processing
apparatus to receive the user’s second instruction but not receive the user’s first instruction in a case where the first processing unit and the second processing unit had not operated for a predetermined time.

20. (Currently amended) The image processing apparatus according to claim 1, wherein the one or more processors further cause the image processing apparatus to receive the user’s second instruction but not receive the user’s first instruction in a case where the first operation (i) and the second operation (ii) had not been performed until a predetermined number of sheets have been used in printing.

21. (Previously presented) The image processing apparatus according to claim 1, wherein the at least one of the plurality of multi-color images is a red color image formed by superposition of recording materials of a plurality of colors.

22. (Previously presented) The image processing apparatus according to claim 1, wherein the at least one of the plurality of multi-color images is a green color image formed by superposition of recording materials of a plurality of colors.

23. (Previously presented) The image processing apparatus according to claim 1, wherein the at least one of the plurality of multi-color images is a blue color image formed by superposition of recording materials of a plurality of colors.
24. (Previously presented) The image processing apparatus according to claim 1, wherein the first color images are cyan color images, the second color images are magenta color images, and at least one of the plurality of multi-color images is a blue color image formed by superposition of a cyan color recording material and a magenta color recording material.

25. (Currently amended) An image processing apparatus comprising:
one or more memories storing instructions; and
one or more processors which execute the instructions: 
the one or more processors perform the following operations:
first operation (i): obtaining color measurement values of a plurality of images including at least first color images and second color images and generating first correction data, the first color images being formed using a first color recording material without using a color recording material other than the first color recording material, wherein the first color images are formed with different amounts of the first color recording material, and the second color images being formed using a second color recording material which is different from the first color recording material without using a color recording material other than the second color recording material, wherein the second color images are formed with different amounts of the second color recording material, the plurality of images not including a color image formed by superposition of a plurality of color recording materials; and 
second operation (ii): obtaining color measurement values of a plurality of multi-color images and generating second correction data, at least two of the plurality of multi-color images being formed using a plurality of color recording materials, and at least one of the plurality of multi-color images being a chromatic color image,
wherein, based on an execution instruction, the first operation (i) is performed without the second operation (ii) being performed and, based on an execution instruction, the first operation (i) and the second operation (ii) are performed. 

26. (Currently amended) The image processing apparatus according to claim 25,
wherein the execution instruction based on which the first operation (i) is performed without the second operation (ii) being performed is different from the execution instruction based on which the first operation (i) and the second operation (ii) are performed.

27. (Previously presented) The image processing apparatus according to claim 1,
wherein the first correction data is data for correcting monochromatic gradation characteristics. 

28. (Previously presented) The image processing apparatus according to claim 1,
wherein the second correction data is data for correcting multi-color reproduction characteristics formed by a combination of a plurality of toners of different colors.



Allowable Subject Matter
Examiner’s reason for Allowance
Claims 1-28 are allowed.
 (Claim 1) An image processing apparatus comprising: one or more memories storing instructions; 
and one or more processors which execute the instructions and the one or more processors perform the following operations: (i) obtaining measurement values of a plurality of images including at least first color images and second color images and generating first correction data, the first color images being formed using a first color recording material without using a color recording material other than the first color recording material, wherein the first color images are formed with different amounts of the first color recording material, and the second color images being formed using a second color recording material which is different from the first color recording material without using a color recording material other than the second color recording material, wherein the second color images are formed with different amounts of the second color recording material, the plurality of images not including a color image formed by superposition of a plurality of color recording materials; and 
 the operation (i) is performed without the operation (ii) being performed, and, the operation (i) and the operation (ii) are performed
The following is an examiner's statement of reasons for allowance:Regarding claim 1, the prior art of record, specifically Hayashi et al. (US Patent 8218208) teaches an image processing device including an intermediate parameter computing unit configured to compute an intermediate parameter as an image processing parameter for use in a color correcting unit that corrects signal colors depending upon a plurality of hue areas formed using, as a boundary, planes provided parallel to a lightness axis within a color space; an intermediate parameter storing unit configured to store therein the intermediate parameter calculated by the intermediate parameter computing unit; (Column 1, lines 50-59). Sato et al. (US 6125199) teaches color correcting method according to the first embodiment of the present invention will now be described. Firstly, the method for obtaining the converting expression employed by the color correction method will be described. Then, the color correction, which uses the obtained converting expression (Col. 9 lines 56-61).
However, none of the prior art cited alone or in combination provides the motivation to teach color the operation (i) is performed without the operation (ii) being performed, and based on a user's second instruction, the operation (i) and the operation (ii) are performed

Claim 9, An image processing method comprising: performing color measurements of a plurality of images including at least first color images and second color images and generating monochromatic correction data based on a user's first instruction, the first color images being formed using a first color recording material without using a color recording material other than the first color recording material, wherein the first color images are formed with different amounts of the first color recording material and the second color images being formed using a second color recording material which is different from the first color recording material without using a color recording material other than the second color recording material, wherein the second color images are formed with different amounts of the second color recording material, the plurality of images not including a color image formed by superposition of a plurality of color recording materials; and performing the color measurements of the plurality of images including at least the first color images and the second color images, generating the monochromatic correction data and performing color measurements of a plurality of multi-color images and generating multi-color correction data based on a user's second instruction, at least two of the plurality of multi-color images being formed using a plurality of color recording materials, at least one multi-color image of the plurality of multi-color images being a chromatic color image.
The following is an examiner's statement of reasons for allowance:Regarding claim 9, the prior art of record, specifically Hayashi et al. (US Patent 8218208) teaches an image processing device including an intermediate parameter computing unit configured to compute an intermediate parameter as an image processing parameter for use in a color correcting unit that corrects signal colors depending upon a plurality of hue areas formed using, as a boundary, planes provided parallel to a lightness axis within a color space; an intermediate parameter storing unit configured to store therein the intermediate parameter calculated by the intermediate parameter computing unit; (Column 1, lines 50-59). Sato et al. (US 6125199) teaches color correcting method according to the first embodiment of the present invention will now be described. Firstly, the method for obtaining the converting expression employed by the color correction method will be described. Then, the color correction, which uses the obtained converting expression (Col. 9 lines 56-61).
However, none of the prior art cited alone or in combination provides the motivation to teach the plurality of images not including a color image formed by superposition of a plurality of color recording materials; and performing the color measurements of the plurality of images including at least the first color images and the second color images, generating the monochromatic correction data and performing color measurements of a plurality of multi-color images and generating multi-color correction data based on a user's second instruction, at least two of the plurality of multi-color images being formed using a plurality of color recording materials, at least one multi-color image of the plurality of multi-color images being a chromatic color image
Claim 17, A non-transitory computer-readable storage medium storing a program that causes a computer to execute an image processing method, the image processing method comprising: -7-Amendment for Application No.: 16/871,643 
Attorney Docket: 10112797US03 performing color measurements of a plurality of images including at least first color images and second color images and generating monochromatic correction data based on a user's first instruction,
 the first color images being formed using a first color recording material without using a color recording material other than the first color recording material, 
wherein the first color images are formed with different amounts of the first color recording material and the second color images being formed using a second color recording material which is different from the first color recording material without using a color recording material other than the second color recording material, 
wherein the second color images are formed with different amounts of the second color recording material, the plurality of images not including a color image formed by superposition of a plurality of color recording materials;
 and performing the color measurements of the plurality of images including at least the first color images and the second color images, 
generating the monochromatic correction data and performing color measurements of a plurality of multi-color images and generating multi-color correction data based on a user's second instruction, 
at least two of the plurality of multi-color images being formed using a plurality of color recording materials, at least one multi-color image of the plurality of multi-color images being a chromatic color image.
The following is an examiner's statement of reasons for allowance:Regarding claim 17, the prior art of record, specifically Hayashi et al. (US Patent 8218208) teaches an image processing device including an intermediate parameter computing unit configured to compute an intermediate parameter as an image processing parameter for use in a color correcting unit that corrects signal colors depending upon a plurality of hue areas formed using, as a boundary, planes provided parallel to a lightness axis within a color space; an intermediate parameter storing unit configured to store therein the intermediate parameter calculated by the intermediate parameter computing unit; (Column 1, lines 50-59). Sato et al. (US 6125199) teaches color correcting method according to the first embodiment of the present invention will now be described. Firstly, the method for obtaining the converting expression employed by the color correction method will be described. Then, the color correction, which uses the obtained converting expression (Col. 9 lines 56-61).
However, none of the prior art cited alone or in combination provides the motivation to teach wherein the second color images are formed with different amounts of the second color recording material, the plurality of images not including a color image formed by superposition of a plurality of color recording materials;
 and performing the color measurements of the plurality of images including at least the first color images and the second color images, 
generating the monochromatic correction data and performing color measurements of a plurality of multi-color images and generating multi-color correction data based on a user's second instruction, 
at least two of the plurality of multi-color images being formed using a plurality of color recording materials, at least one multi-color image of the plurality of multi-color images being a chromatic color image.
Claim 25, An image processing apparatus comprising: 
one or more memories storing instructions; and one or more processors which execute the instructions: the one or more processors perform the following operations: (i) obtaining color measurement values of a plurality of images including at least first color images and second color images and generating first correction data, 
the first color images being formed using a first color recording material without using a color recording material other than the first color recording material, 
wherein the first color images are formed with different amounts of the first color recording material, 
and the second color images being formed using a second color recording material which is different from the first color recording material without using a color recording material other than the second color -10-Amendment for Application No.: 16/871,643 Attorney Docket: 10112797US03recording material, 
wherein the second color images are formed with different amounts of the second color recording material, the plurality of images not including a color image formed by superposition of a plurality of color recording materials; 
and (ii) obtaining color measurement values of a plurality of multi-color images and generating second correction data, at least two of the plurality of multi-color images being formed using a plurality of color recording materials, 
and at least one of the plurality of multi-color images being a chromatic color image, wherein, based on an execution instruction, the operation (i) is performed without the operation (ii) being performed and, based on an execution instruction, the operation (i) and operation (ii) are performed.

The following is an examiner's statement of reasons for allowance:Regarding claim 25, the prior art of record, specifically Hayashi et al. (US Patent 8218208) teaches an image processing device including an intermediate parameter computing unit configured to compute an intermediate parameter as an image processing parameter for use in a color correcting unit that corrects signal colors depending upon a plurality of hue areas formed using, as a boundary, planes provided parallel to a lightness axis within a color space; an intermediate parameter storing unit configured to store therein the intermediate parameter calculated by the intermediate parameter computing unit; (Column 1, lines 50-59). Sato et al. (US 6125199) teaches color correcting method according to the first embodiment of the present invention will now be described. Firstly, the method for obtaining the converting expression employed by the color correction method will be described. Then, the color correction, which uses the obtained converting expression (Col. 9 lines 56-61).
However, none of the prior art cited alone or in combination provides the motivation to teach wherein the second color images are formed with different amounts of the second color recording material, the plurality of images not including a color image formed by superposition of a plurality of color recording materials; and (ii) obtaining color measurement values of a plurality of multi-color images and generating second correction data, at least two of the plurality of multi-color images being formed using a plurality of color recording materials, and at least one of the plurality of multi-color images being a chromatic color image, wherein, based on an execution instruction, the operation (i) is performed without the operation (ii) being performed and, based on an execution instruction, the operation (i) and operation (ii) are performed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438. The examiner can normally be reached Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AKWASI M SARPONG/           Primary  Examiner, Art Unit 2675                                                                                                                                                                                                        07/29/2022